Nicor Inc. Form 8-K Exhibit 3.1 NICOR INC. (hereinafter “Company”) AMENDED AND RESTATED BY-LAWS Effective as of July 24, 2008 ARTICLE I. STOCK AND TRANSFERS. SECTION 1.Shares of the Company’s stock (of any class or series) shall be represented by certificates or may be in uncertificated form.Stock certificate(s) shall state the number and class of shares, and the designation of the series, if any, which such certificate represents.All certificates of stock shall be signed by the Chairman, the President or a Vice President and by the Secretary or the Treasurer or an Assistant Secretary or an Assistant Treasurer, provided that in case any officer who has signed or whose facsimile signature has been placed upon any certificate shall have ceased to be such officer before such certificate is issued, it may be issued by the Company with the same effect as if such officer had not ceased to be such at the date of its issue.All certificates of stock may be sealed with the seal of the Company or a facsimile of such seal, shall be countersigned by a transfer agent, and shall be authenticated and registered by a registrar.The Board of Directors shall appoint one or more transfer agents, none of whom shall be an officer of the Company authorized to sign certificates of stock, and one or more independent registrars.Certificates of stock shall not be valid until countersigned by a transfer agent and authenticated and registered by a registrar in the manner provided by the Board of Directors.If a certificate is countersigned by a transfer agent or registrar, other than the Company itself or one of its employees, any other signatures or countersignature on the certificate may be facsimiles.The issuance of shares in uncertificated form shall not affect shares already represented by a certificate until such certificate is surrendered to the Company.Except as expressly provided by law, there shall be no differences in the rights and obligations of stockholders based on whether or not their shares are represented by certificates.Within a reasonable time after the issuance or transfer of uncertificated shares, the Company shall send to the registered owner thereof a written notice containing the information required to be set forth or stated on certificates pursuant to the Illinois Business Corporation Act of 1983 as amended from time to time (hereinafter referred to as the “Act”). SECTION 2.Shares of stock shall be transferable only on the books of the Company, and, except as hereinafter provided or as otherwise required by law, shall be transferred only: (i) in the case of certificated shares, upon proper endorsement and surrender of the certificates theretofore issued; and (ii) in the case of uncertificated shares, upon receipt of proper transfer instructions (as may be determined appropriate by Company or Company’s transfer agent) from the registered owner of such uncertificated shares, or from a duly authorized attorney or from an individual representing proper evidence of succession or authority to transfer the stock.If an outstanding certificate of stock shall be lost, destroyed or stolen, a new certificate or uncertificated share(s) may be issued upon the holder producing evidence satisfactory to Company of such loss, destruction or theft, and, if required by Company upon furnishing toCompany, the transfer agents and the registrars, a bond of indemnity deemed sufficient by the Secretary or an Assistant Secretary, against claims under the outstanding certificate.The Company retains the right to replace lost, destroyed or stolen certificates with new or replacement certificates or to represent the shares evidenced by such lost, destroyed or stolen certificates in uncertificated form. SECTION 3.The certificates for each class or series of stock shall be numbered and a record shall be made of the name and address of the person to whom each certificate is issued, the number of shares represented by the certificate and the number and date of the certificate.All certificates exchanged or returned to the Company for transfer shall be cancelled. SECTION 4.For the purpose of determining stockholders entitled to notice of or to vote at any meeting of stockholders, or stockholders entitled to receive payment of any dividend, or in order to make a determination of stockholders for any other proper purpose, the Board of Directors may fix in advance a date as the record date for any such determination of stockholders, such date in any case to be not more than sixty days and, for a meeting of stockholders, not less than ten days, or in the case of a merger, consolidation, share exchange, dissolution or sale, lease or exchange of assets, not less than twenty days, immediately preceding such meeting.If no record date is fixed for the determination of stockholders entitled to notice of or to vote at a meeting of stockholders, or stockholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the Board of Directors declaring such dividend is adopted, as the case may be, shall be the record date.When a determination of stockholders entitled to vote at any meeting of stockholders has been made as provided in this Section, such determination shall apply to any adjournment thereof. ARTICLE II. MEETINGS OF STOCKHOLDERS. SECTION 1.The regular annual meeting of the stockholders of the Company for the election of Directors and for the transaction of such other business as may come before the meeting shall be held on the fourth Thursday in April of each year, or on such other date of each year as the Board of Directors may determine.Each such regular annual meeting and each special meeting of the stockholders shall be held at such place as the Board of Directors may determine. SECTION 2.Special meetings of the stockholders may be called only by (i) the Chairman, (ii) the President, (iii) the Board of Directors, (iv) a majority of the Directors 2 individually,and (v) solely in accordance with the procedures set forth in Article II, Section 11 of these by-laws, the holders of not less than one-fifth of all the outstanding shares entitled to vote on the matter for which the meeting is called.The only business that shall be conducted at a special meeting are the matters specified in the notice of meeting given by or at the direction of the person or persons calling the meeting pursuant to this Section 2.Except in accordance with this Section 2 and the procedures set forth in Article II, Section 11 of these by-laws, stockholders shall not be permitted to propose business to be brought before a special meeting of the stockholders. SECTION 3.Written notice stating the place, day and hour of each meeting of the stockholders and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less thanten nor more than sixty days before the date of the meeting, or, in the case of a merger, consolidation, share exchange, dissolution or sale, lease or exchange of assets not less than twenty nor more than sixty days before the date ofthe meeting, either personally or by mail, by or at the direction of the Chairman, the President, the Secretary or the persons calling the meeting, to each stockholder of record entitled to vote at the meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the stockholder at his or her address as it appears upon the records of the Company, with postage thereon prepaid.If permitted under the Act, such notice may be delivered to a stockholder of record by electronic mail and, unless otherwise provided under the Act, shall be deemed to be delivered when electronically transmitted to such stockholder at his or her electronic mail address as it appears upon the records of the Company. SECTION 4.At any meeting of stockholders, the Chairman may appoint one or more persons as inspectors for such meeting.Such inspector or inspectors shall ascertain and report the number of shares represented at the meeting, based upon his or her or their determination of the validity and effect of proxies; count all votes and report the results; and do such other acts as are proper to conduct the election and voting with impartiality and fairness to all the stockholders.Each report of an inspector shall be in writing and signed by him or her or by a majority of them if there be more than one inspector acting at such meeting.If there is more than one inspector, the report of a majority shall be the report of the inspectors.The report of the inspector or inspectors on the number of shares represented at the meeting and the results of the voting shall be primafacie evidence thereof. SECTION 5.At all meetings of the stockholders a majority of the outstanding shares of stock entitled to vote on a matter, excluding such shares as may be owned by the Company, represented in person or by proxy, shall constitute a quorum for consideration of such matter at a meeting of stockholders; provided that if less than a majority of the outstanding shares are represented at the meeting, a majority of the shares so represented may adjourn the meeting at any time without further notice. If a quorum is present, the affirmative vote of a majority of the shares represented at the meeting and entitled to vote on a matter shall be the act of the stockholders, unless the vote of a greater number or voting by classes is required by the Act or the Articles of Incorporation of the Company. 3 SECTION 6.At every meeting of the stockholders, each outstanding share of stock entitled to vote on a matter, regardless of class, shall be entitled to one vote upon each matter voted upon, and such vote may in all cases be given by proxy.In all elections for Directors every stockholder shall have the right to vote, in person or by proxy, the number of shares owned by him or her for as many persons as there are Directors to be elected, or to cumulate such votes and give to one candidate as many votes as shall equal the number of Directors to be elected multiplied by the number of his or her shares of stock, or to distribute such cumulative votes in any proportion among any number of candidates. SECTION 7.Within twenty days after the record date for a meeting of stockholders or ten days before such meeting, whichever is earlier, the Secretary shall make a true and complete list, in alphabetical order, of all the stockholders of record of the Company entitled to vote at the meeting, together with the address of each and the number of shares held by each. SECTION 8.The Chairman and the Secretary of the Company shall, when present, act as Chairman and Secretary, respectively, of each meeting of the stockholders.The Chairman of any meeting of the stockholders shall have the right and authority to prescribe such rules, regulations and procedures and to do all such acts as, in the Chairman’s judgment, are appropriate for the proper conduct of the meeting; provided, however, that all proposals by stockholders introduced for stockholder action at the meeting shall require a “second” by a stockholder as a condition to calling for a vote on such matters. SECTION 9.At an annual meeting of the stockholders, only such business shall be conducted as shall have been properly brought before the meeting.To be properly brought before an annual meeting, business must be (i) specified in the notice of meeting given by or at the direction of the Board of Directors, (ii) brought before the meeting by or at the direction of the Board of Directors, or (iii)otherwise properly brought before the meeting by a stockholder who (A) was a stockholder of record (and, with respect to any beneficial owner, if different, on whose behalf such business is proposed, only if such beneficial owner was the beneficial owner of shares of the Company) both at the time of giving the notice provided for in this Section 9 and at the time of the meeting, (B) is entitled to vote at the meeting, and (C) complied with all of the notice procedures set forth in this Section 9 as to such business.Except for proposals made in accordance with Rule 14a-8 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and included in the notice of meeting given by or at the direction of the Board of Directors, the foregoing clause(iii) shall be the exclusive means for a stockholder to propose business to be brought before an annual meeting of the stockholders.
